Name: Commission Decision of 25 November 1980 terminating the anti-dumping proceeding concerning imports of edible and pharmaceutical gelatine originating in Sweden
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-11-27

 Avis juridique important|31980D1094Commission Decision of 25 November 1980 terminating the anti-dumping proceeding concerning imports of edible and pharmaceutical gelatine originating in Sweden Official Journal L 320 , 27/11/1980 P. 0041****( 1 ) OJ NO L 339 , 31 . 12 . 1979 , P . 1 . ( 2 ) OJ NO C 219 , 27 . 8 . 1980 , P . 2 . COMMISSION DECISION OF 25 NOVEMBER 1980 TERMINATING THE ANTI-DUMPING PROCEEDING CONCERNING IMPORTS OF EDIBLE AND PHARMACEUTICAL GELATINE ORIGINATING IN SWEDEN ( 80/1094/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3017/79 OF 20 DECEMBER 1979 ON PROTECTION AGAINST DUMPED OR SUBSIDIZED IMPORTS FROM COUNTRIES NOT MEMBERS OF THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), AFTER HEARING THE OPINIONS EXPRESSED BY THE ADVISORY COMMITTEE SET UP UNDER THAT REGULATION , WHEREAS THE COMMISSION , AFTER RECEIVING A COMPLAINT CONTAINING EVIDENCE OF DUMPING IN RESPECT OF EDIBLE AND PHARMACEUTICAL GELATINE ORIGINATING IN SWEDEN AND OF MATERIAL INJURY RESULTING THEREFROM , ANNOUNCED THE INITIATION OF A PROCEEDING CONCERNING IMPORTS OF THIS PRODUCT INTO THE COMMUNITY ( 2 ), OFFICIALLY ADVISED THE EXPORTERS AND IMPORTERS KNOWN TO BE CONCERNED AND THE COMPLAINANT AND COMMENCED AN INVESTIGATION OF THE MATTER ; WHEREAS THE COMMISSION HAS GIVEN THE PARTIES CONCERNED THE OPPORTUNITY TO MAKE KNOWN THEIR VIEWS IN WRITING AND TO APPLY TO BE HEARD ORALLY ; WHEREAS THE COMPLAINANT , THE EXPORTER , IMPORTERS AND CERTAIN END-USERS OF THE PRODUCT IN QUESTION HAVE AVAILED THEMSELVES OF THIS OPPORTUNITY ; WHEREAS THE COMMISSION HAS FURTHERMORE GIVEN THE PARTIES DIRECTLY CONCERNED AN OPPORTUNITY TO MEET SO THAT OPPOSING VIEWS MIGHT BE PRESENTED AND ANY REBUTTAL ARGUMENTS PUT FORWARD ; WHEREAS NEITHER THE COMPLAINANT NOR THE EXPORTER HAS TAKEN THIS OPPORTUNITY ; WHEREAS THE COMPLAINANT , THE IMPORTERS AND THE EXPORTER KNOWN TO BE CONCERNED AS WELL AS THE REPRESENTATIVES OF THE EXPORTING COUNTRY HAVE HAD THE OPPORTUNITY TO INSPECT NON-CONFIDENTIAL INFORMATION MADE AVAILABLE TO THE COMMISSION WHICH IS RELEVANT TO THE DEFENCE OF THEIR INTERESTS ; WHEREAS THE COMPLAINANT WAS ALSO GIVEN THE OPPORTUNITY TO COMMENT ON A DETAILED NON-CONFIDENTIAL MEMORANDUM SUBMITTED BY THE EXPORTER AND HAS AVAILED ITSELF OF THIS OPPORTUNITY ; WHEREAS IN THE COURSE OF THE PROCEEDING , THE COMMISSION SOUGHT AND VERIFIED ALL INFORMATION IT DEEMED TO BE NECESSARY AND CARRIED OUT INSPECTIONS AT THE PREMISES OF THE SWEDISH PRODUCER ; WHEREAS , IN EXAMINING THE EXISTENCE OF DUMPING BY THE SWEDISH PRODUCER , THE COMMISSION HAD TO CONSIDER THAT THE COMPLAINT ALLEGED THAT SALES ON THE SWEDISH MARKET WERE MADE AT A LOSS ; WHEREAS THESE ALLEGATIONS WERE BASED ON DETAILED COST CALCULATIONS , DERIVED FROM PRODUCTION COSTS IN THE COMMUNITY EXTRAPOLATED FOR SWEDEN AS COMPARED TO ACTUAL SWEDISH RESALE PRICES ; WHEREAS , THEREFORE , THE COMMISSION EXAMINED ALL PRODUCTION COSTS , INCLUDING DEPRECIATION , FINANCE COSTS AND ALLOCATION OF OTHER OVERHEADS OF THE SWEDISH PRODUCER FOR THE PERIOD 1 AUGUST 1979 TO 31 JULY 1980 AND DETERMINED THAT SALES ON THE SWEDISH MARKET DURING THAT PERIOD WERE NOT MADE AT A LOSS ; WHEREAS , FURTHERMORE , IN COMPARING THE SWEDISH PRODUCER ' S EXPORTS TO THE COMMUNITY , AND THE UNITED KINGDOM IN PARTICULAR , WITH THE TOTAL SALES ON THE SWEDISH DOMESTIC MARKET THE COMMISSION FOUND THAT SALES MADE ON THE HOME MARKET WERE IN QUANTITIES SUFFICIENT TO PERMIT A PROPER COMPARISON ; WHEREAS THE COMMISSION THEREFORE DETERMINED THAT SALES ON THE DOMESTIC MARKET IN SWEDEN SHOULD BE USED FOR THE PURPOSE OF ESTABLISHING THE NORMAL VALUE ; WHEREAS ALL PRICE COMPARISONS WERE MADE ON A GELATINE GRADE-BY-GRADE BASIS AND , WHERE DEEMED NECESSARY , ON A TRANSACTION-BY-TRANSACTION BASIS ; WHEREAS THESE COMPARISONS WERE MADE AT THE EX-FACTORY LEVEL FOR SALES DURING THE PERIOD 1 JANUARY 1979 TO 31 JULY 1980 ; WHEREAS NO ADJUSTMENTS OF THE SELLING PRICES WERE CLAIMED OR DEEMED NECESSARY ; WHEREAS IT EMERGED FROM THIS EXAMINATION THAT ON AVERAGE THE EXPORT PRICES TO THE UNITED KINGDOM EXCEEDED THE CORRESPONDING DOMESTIC PRICES ON THE SWEDISH MARKET BY 16.7 % FOR THE PERIOD 1 JANUARY 1979 TO 31 DECEMBER 1979 AND BY 9.3 % FOR THE PERIOD 1 JANUARY 1980 TO 31 JULY 1980 , OR BY AN AVERAGE OF 12.9 % ; WHEREAS , CONSEQUENTLY , NO DUMPING EXISTED IN THE CASE OF EXPORTS OF THE PRODUCTS IN QUESTION TO THE UNITED KINGDOM ; WHEREAS , IN THESE CIRCUMSTANCES , IT IS APPROPRIATE TO TERMINATE THE PROCEEDING CONCERNING IMPORTS OF EDIBLE AND PHARMACEUTICAL GELATINE ORIGINATING IN SWEDEN , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE ANTI-DUMPING PROCEEDING IN RESPECT OF IMPORTS OF EDIBLE AND PHARMACEUTICAL GELATINE , FALLING UNDER COMMON CUSTOMS TARIFF SUBHEADING EX 35.03 B I AND CORRESPONDING TO NIMEXE CODE EX 35.03-91 , AND ORIGINATING IN SWEDEN IS HEREBY TERMINATED . DONE AT BRUSSELS , 25 NOVEMBER 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT